Name: Commission Regulation (EEC) No 1978/89 of 3 July 1989 on the supply of various lots of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 189/ 16 Official Journal of the European Communities 4. 7. 89 COMMISSION REGULATION (EEC) No 1978/89 of 3 July 1989 on the supply of various lots of refined rape seed oil as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 700 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6. 1989, p. 1 . O OJ No L 136, 26. 5 . 1987, p . 1 . (") OJ No L 204, 25. 7. 1987, p. 1 . 4. 7. 89 Official Journal of the European Communities No L 189/17 ANNEX I 1 . Operation No (') : 233/89 2. Programme : 1988 3 . Recipient : UNHCR, Case Postale 2500, CH-1211 Geneve 2 Depot, tel. 39 81 11 , telex 27492 UNHCR CH 4. Representative of the recipient (2) : Burau du HCR, Ground Floor, EEC Building, Bole Road, Higher 18, Kebele 26, House No 519/001 , Addis Ababa, tel . 51 01 14 5 . Place or country of destination : Ethiopia 6 . Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA1 ) 8 . Total quantity : 300 tonnes net 9 . Number of lots : one 10 . Packaging and marking : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II I.B) :  metal cans of five litres or five kilograms,  the cans must be packed in cartons, with four cans per carton,  the cans must carry the following wording : 'ACTION No 233/89 / VEG. OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR ASSISTANCE PROGRAMME FOR REFUGEES IN ETHIOPIA / FOR FREE DISTRIBUTION / ASSAB' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Assab 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29. 8 to 26. 9. 1 989 18 . Deadline for the supply : 10 . 10. 1989 19 . Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 18 . 7. 1989 . Tenders shall be valid until 12 midnight on 19. 7. 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 1 . 8 . 1989 . Tenders shall be considered valid until 12 midnight on -2. 8 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 12. 9 to 10 . 10 . 1989 (c) deadline for the supply : 24. 10 . 1989 22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Bruxelles, telex 22037 AGREC B 25. Refund payable on request by the successful tenderer :  No L 189/18 Official Journal of the European Communities 4. 7 . 89 ANNEX II 1 . Operation No ('): 92/89 2. Programme : 1988 3 . Recipient : CICR, 17 avenue de la Paix, CH-1202 GenÃ ¨ve, tel . 34 60 01 , telex 22269 CICR-CH 4. Representative of the recipient (2) : ICRC Delegation, 35th street, House No 50, PO Box 1831 , Khar ­ toum, Republic of the Sudan, tel . 479 25, 477 24 5. Place or country of destination : Sudan 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (8) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.A.1 ) 8 . Total quantity : 400 tonnes net 9 . Number of lots : one 10. Packaging and marking (6) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of 2,5 litres or 2,5 kilograms,  the cans must be packed in cartons, with eight cans per carton,  the cans must carry the following wording : 'ACTION No 92/89 / SD 15 / COLZA OIL / PORT SUDAN / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Port Sudan 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29. 8 to 26. 9 . 1989 18 . Deadline for the supply : 10. 10 . 1989 1 9. Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 1 . 8 . 1989 . Tenders shall be valid until 1 2 midnight on 19. 7. 1 989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 1 . 8 . 1989. Tenders shall be considered valid until 12 midnight on 2. 8 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 12; 9 to 10 . 10 . 1989 (c) deadline for the supply : 24. 10 . 1989 22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10%. of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  4. 7, 89 Official Journal of the European Communities No L 189/19 ANNEX III 1 . Operation No ('): 168/89 2. Programme : 1989 3. Recipient : Mozambique 4. Representative ol the recipient (2) : IMBEC EE, CP 4229, Maputo, telex 6-206 IMBEC MO 5. Place or country of destination : Mozambique 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (9) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IILA.1 ) 8 . Total quantity : 2 000 tonnes net 9 . Number of lots : one 10 . Packaging and marking (6)f) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  the containers and cartons must carry the following wording : 'ACÃ Ã O N? 168/89 / Ã LEO VEGETAL / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Maputo 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 28. 8 to 26. 9 . 1989 18 . Deadline for the supply : 10. 10. 1989 19 . Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 18. 7. 1989 . Tenders shall be valid until 12 midnight on 19. 7 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 1.-8 . 1989. Tenders shall be considered valid until 12 midnight on 2. 8 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 12. 9 to 10. 10 . 1989 (c) deadline for the supply : 24. 10. 1989 22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  No L 189/20 Official Journal of the European Communities 4. 7. 89 Notes (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : Annexes I and II : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. Annex III : FSC Da Camara, CP 1306, Maputo, Tel . 74 40 92, Telex 6-146 CCE-MO. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (5) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by orter at the office referred to in point 24 of the Annexes,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (6) Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing are to be borne by the successful tenderer :  should containers be used on an FCL/FCL or LCL/FCL basis, all costs of unloading and transport from the the under hook stage up to the designated destuffing area via, if any, transit check shed area. The terminal handling charges or equivalent, costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient,  should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and transport ' from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned Article 14 (5) (a), the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. (Pi The vegetable oil is packaged in hermetically sealed high density polyethylene containers which have the following characteristics : &gt; Content : 5 litres Type of material : Lupolen 5661 B or equivalent Weight : 140 g min . Resistance to compression : 430 KN min . 460 KN max. The containers must be stackable, with two flat sides, with an integrated handle and a sealed screw top. The containers must in turn be packed in groups of four in a carton. Where applicable, the glues used to make the cartons must be waterproof. Similarly, where adhesive tapes are used, they should not come unstuck when humid. (*) .  Radiation certificate must be issued by official authorities and be legalized for Sudan.  The ICRC must appear as the consignee in the bill of lading, which must be legalized.  The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  health certificate. ( ®) The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed.